          Case 4:18-cv-06972-JST Document 118 Filed 09/25/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                    RELATED CASE ORDER


       A Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12)
has been filed. The time for filing an opposition or statement of support has passed. As the judge
assigned to case

         18-cv-06972-JST
         Holley v. Gilead Sciences, Inc.

I find that the more recently filed case that I have initialed below is related to the case assigned to
me, and such case shall be reassigned to me.


            Case            Title                          Related Not Related
            19-cv-05383-SBA Jones v. Gilead Sciences, Inc.  JST

                                               ORDER

         The parties are instructed that all future filings in any reassigned case are to bear the
initials of the newly assigned judge immediately after the case number. Any case management
conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
dates for the conference, disclosures and report required by FRCivP 16 and 26 accordingly.
Unless otherwise ordered, any dates for hearing noticed motions are vacated and must be re-
noticed by the moving party before the newly assigned judge; any deadlines set by the ADR Local
Rules remain in effect; and any deadlines established in a case management order continue to
govern, except dates for appearance in court, which will be rescheduled by the newly assigned
judge.


Dated: September 25, 2019                          By:
                                                   Jon S. Tigar
                                                   United States District Judge
